         Case 3:20-cr-01306-JLS Document 81 Filed 07/29/21 PageID.209 Page 1 of 1      FILED
                              UNITED STATES DISTRICT COUR
                            SOUTHERN DISTRICT OF CALIFO                                JUL 2 9 2021

 UNITED STATES OF AMERICA,
                                                         Case No. 20CR1

                                       Plaintiff,
                      vs.
                                                         JUDGMENT OF DISMISSAL
 LAURA HERNANDEZ-FLORES (2),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of ac uittal; or
                                                                                   I
 •    a jury has been waived, and the Court has found the defendant not guilr ; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:

      21 U.S.C., Secs. 952 and 960 - Importation ofMethamphetamine (Felony); 18 U.S.C.,
      Sec 2 -Aiding and Abetting (Felony)

Dated:    7/23/2021
                                                     on. Janis L. Sammartino
                                                    United States District Judge
